DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7 are pending.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 16 December 2021 is acknowledged.  Upon review and in view of Applicant’s arguments, claims 1, 2, 3, 5 and 7 of Group II have been rejoined with the elected claims of Group I. 
Claims 1-7 are under examination.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-7 are found to be allowable because the art does not disclose nor make obvious a nucleic acid encoding the antibodies of parts (i) or part (ii) of claim 1. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Balicky on 26 January 2022.

The application has been amended as follows:

In claim 1, line 2,  -- that specifically binds to SEQ ID NO:23 -- was inserted after “isolated polypeptide”.

In claim 1, line 11,  -- that specifically binds to SEQ ID NO:23 -- was inserted after “isolated polypeptide”.

In claim 1, line 10,  -- or -- was inserted after “SEQ ID NO:12;”.

In claim 1, line 19, [; or iii) an isolated polypeptide that is an isolated monoclonal antibody that specifically binds to SEQ ID NO:23 with the epitopic specificity of
monoclonal antibody KFCC-GY4 or monoclonal antibody KFCC-GY5] was deleted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/MARK HALVORSON/           Primary Examiner, Art Unit 1642